966 F.2d 1451
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mike O. BRADY, et al., Plaintiffs-Appellants,v.SAFETY-KLEEN CORP., Defendant-Appellee.
No. 91-3969.
United States Court of Appeals, Sixth Circuit.
May 29, 1992.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and JOINER, Senior District Judge.*
PER CURIAM.


1
Plaintiffs appeal from an order of the district court granting summary judgment to defendant, Safety-Kleen Corp., in their lawsuit based upon their claim that defendant committed an intentional tort.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to defendant.


3
As the reasons why judgment should be entered for defendant have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its memorandum opinion and order dated October 1, 1991.



*
 The Honorable Charles W. Joiner, United States Senior District Judge for the Eastern District of Michigan, sitting by designation